Citation Nr: 1604098	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected PTSD.

3.  Entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure.

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Hypertension and Atrial Fibrillation

The Veteran claims entitlement to service connection for hypertension due to in-service herbicide exposure.  Alternatively, the Veteran contends that his hypertension is secondary to his service-connected PTSD.  He further contends that he has atrial fibrillation due to in-service herbicide exposure.  A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing otherwise.  38 C.F.R.            § 3.307(a)(6)(iii).  In the instant case, the Veteran does not assert that he served in the Republic of Vietnam. 

However, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

A review of the Veteran's service treatment records shows that he was in a unit in Korea that has been considered to have been exposed to Agent Orange.  The Veteran's military personnel records show that he was a member of the 1st Battalion, 72nd Armor operated in or near the Korean DMZ in the time period between April 1, 1968 and August 31, 1971, which exposed members to Agent Orange.  Military personnel records further show that the Veteran was assigned to Company B of the 1st Battalion, 72nd Armor, at least during the time period between October 1970 to December 1970, when he entered a hostile fire zone and received hazardous duty pay.  As such, the Veteran's herbicide exposure may be presumed.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.  It is provided that, if the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service, they will be presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, these diseases do not include hypertension or atrial fibrillation.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002).  See also Veterans and Agent Orange: Update 2006 (2007).  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Upon review of the evidence, to include the Veteran's September 2015 Board hearing testimony, the Board finds that the Veteran should be afforded a VA examination with respect to these issues.  The Board notes that the Veteran has been diagnosed with hypertension and atrial fibrillation and that his exposure to herbicides has been presumed.

PTSD

The Veteran seeks a higher evaluation for his PTSD, currently rated as 50 percent disabling since February 14, 2012.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claim.  The Veteran has not been afforded a VA psychiatric examination since a July 2013 evaluation.  Moreover, statements made by the Veteran during his September 2015 Board hearing strongly suggest that the record does not accurately reflect the current severity of the Veteran's PTSD. Specifically, the Veteran testified that since his July 2013 VA examination, his PTSD has worsened.  See September 2015 hearing transcript, p.6.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected PTSD is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Ischemic Heart Disease

In June 2015, the RO denied service connection for ischemic heart disease.  The RO mailed notice of the decision in July 2015.  In September 2015, the Veteran submitted a Notice of Disagreement (NOD).  Thus, the June 2015 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

In light of this remand, the Board notes that the claim for TDIU is intertwined with the claims on appeal; accordingly, it too must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.             § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for ischemic heart disease.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

3. Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).) 

The examiner should indicate the social and occupational limitations due to the disability at issue. 

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his atrial fibrillation.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's atrial fibrillation is related to his military service, to include his exposure to herbicides.

In offering any opinion, the examiner must consider the full record, to include treatment records, publications submitted by the Veteran.  The examiner 

should provide a detailed rationale for any opinion provided.

5. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to his military service, to include his exposure to herbicides.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed hypertension is proximately due to, or aggravated by, service-connected PTSD or is otherwise related to service.

In offering any opinion, the examiner must consider the full record, to include treatment records, publications submitted by the Veteran.  The examiner should provide a detailed rationale for any opinion provided.

6. Following any additional indicated development, the originating agency should review the claims file and readjudicate the claims on appeal, including the claim for entitlement to a TDIU. If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




